Citation Nr: 1201675	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-42 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of teeth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 RO decision, which denied a claim for service connection for loss of teeth.

In November 2010, a local hearing was held before a Decision Review Officer at the St. Petersburg, Florida, RO.  In September 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  Transcripts of those proceedings have been associated with the claims folder.

The Board notes that the Veteran also submitted a notice of disagreement (NOD) in March 2009 with the December 2008 denial of his claim for service connection for status post low back injury.  This issue was included in the September 2009 statement of the case (SOC).  However, the Veteran did not indicate that he wished to appeal this issue on his VA Form 9 appeal, and it was specifically indicated at the November 2010 local hearing that he did not wish to pursue this issue.  As such, the claim for service connection for status post low back injury is not currently on appeal before the Board.

The Board notes that the Veteran submitted additional evidence after the most recent supplemental statement of the case (SSOC) was issued with respect to the claim on appeal.  However, as this evidence essentially consists of copies of evidence already associated with the claims file, the Board may proceed to adjudicate this claim without prejudice to the Veteran.  

In this case, the RO has only adjudicated the Veteran's claim of entitlement to service connection for loss of teeth for compensation benefits.  The Board recognizes that a claim for compensation can contain an inferred claim for treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Further, the Veteran has specifically requested that the Board consider the issue of entitlement to dental treatment.  Moreover, the Veteran indicated at the September 2011 hearing that he wished to waive any due process or notice requirements with respect to this claim for dental treatment so that the Board can consider the claim in the first instance.  However, the Board notes that, in claims for outpatient dental treatment, the appropriate Agency of Original Jurisdiction (AOJ) is actually a VA Medical Center (VAMC), rather than an RO.  Thus, in this instance, the Board fears that taking jurisdiction over an issue that has never been considered by the appropriate AOJ raises more than just due process concerns.

Consequently, the Board concludes that the matter of entitlement to outpatient dental treatment must be considered by the appropriate AOJ in the first instance.  As such, the Board requests that the RO refer this matter to the appropriate VAMC for consideration.

In this regard, the Board further notes that the record does reflect that the Veteran did pursue a claim for VA dental treatment shortly after his separation from service and that he was allowed such treatment at that time.  Nevertheless, the issue of whether the Veteran may currently be entitled to additional treatment is in and of itself a matter that must be considered by a VAMC in the first instance.


FINDINGS OF FACT

1.  During active duty, the Veteran's teeth numbered 23 and 24 were lost due to trauma.

2.  The Veteran did not suffer tooth loss due to loss of substance of the body of maxilla or mandible without loss of continuity or disease such as osteomyelitis.


CONCLUSION OF LAW

The claim for service connection for loss of teeth for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board concludes a VA dental examination is not necessary.  Service treatment records confirm that the Veteran was missing teeth numbered 23 and 24 as of January 9, 1967.  The Veteran claims that he incurred dental trauma in-service when he was assaulted.  Currently, medical evidence reveals that a private doctor of dental medicine has indicated that the Veteran needs dental services with regard to teeth numbered 21, 22, 23, and 24.

Service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  However, as will be discussed in greater detail below, the Board finds that the incident described by the Veteran does not constitute evidence of dental trauma as contemplated by VA regulations.  In light of the dispositive nature of the law in this case, the Board finds a VA examination and medical opinion would serve no useful purpose.  The facts are not in dispute.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, no VA examination is necessary to decide this issue.  Cf. McLendon, 20 Vet. App. 79.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2011).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for loss of teeth for compensation purposes, is not warranted.

The Veteran indicated in his September 2008 claim that he was claiming service connection for the loss of 5 teeth.  Specifically, the Veteran indicated on this claim that his teeth were knocked out while in service, and a bridge was made for the 4 front teeth.  The rear tooth was also injured and required removal later.  

In an October 2008 statement, the Veteran asserted that he was beaten unconscious in service, and that two of his bottom teeth were knocked out during this assault.  The Veteran claimed that the base dentist removed the roots of the broken teeth, leaving him without teeth until discharged.  Once discharged, the VA in Northport, New York, put in a permanent lower bridge.  In order to put in the bridge, two additional teeth were capped, for a total of four teeth incorporated in the permanent bridge.  The Veteran claims that he currently needs to have this dental bridge replaced, as it has worn out.  The Veteran asserts that he is requesting that VA either do the work or pay his dentist to replace the bridge.  In his October 2009 VA Form 9 Appeal, the Veteran indicated that the teeth for which he was claiming service connection are numbered 21, 22, 23, and 24.  In a November 2010 statement, the Veteran reported that 3 of his bottom teeth were knocked out in the aforementioned assault, and that two additional teeth were capped, for total of 5 teeth incorporated in to the permanent bridge.

The Veteran's service treatment records do not document an in-service assault.  However, the service treatment records do reflect that the Veteran was counseled on January 9, 1967, as to replacement of missing teeth numbered 23 and 24.  A February 1, 1967, service treatment record reflects that, due to a combination of lack of facilities and low priority for this type of treatment, construction of a "pr dtr" to replace teeth numbered 23 and 24 was not feasible during the Veteran's tour at Ching Chuan Kang Air Force Base in Taiwan.  The Veteran's January 1967 Report of Medical Examination upon separation from service reveals that the Veteran was missing teeth numbers 1, 4, 16, 17, and 23, and that tooth 14 was a restorable tooth.  It was further noted that the Veteran had dental caries, remediable, and an appointment had been made. 

On April 2, 1968, the Veteran submitted an application for outpatient treatment.  The Veteran specifically indicated on this application that his two front teeth were missing and he was requesting dental work.  In an August 1, 1968, letter from the Chief of Dental Service at the VA Outpatient Clinic in New York, New York, it was noted that the Veteran's application for outpatient dental treatment has received full consideration.  It was further noted that, on the basis of available records, it has been determined that the following noncompensable dental conditions were incurred in or aggravated by military service: Teeth numbers 1, 2, 3, 4, 5, 12, 13, 14, 16, 18, 20, 23, 24, 28, 29. 

Post-service VA medical evidence reveals that the Veteran was seen for dental treatment for teeth numbered 22, 23, and 24 in 1969.

As noted, replaceable missing teeth are not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  Further, there is no evidence that the Veteran has tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis.  

As the Veteran essentially seeks service connection for replaceable missing teeth, and replaceable missing teeth can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment-and not for compensation purposes- the claim for service connection, for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for loss of teeth is denied.

i

____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


